    THEODOR D. E. BRUENING
 tbruening@offitkurman.com



                                                                                 August 13, 2019


By ECF and Overnight Delivery
Hon. Anne Y. Shields, U.S.M.J.
United States Courthouse
United States District Court
100 Federal Plaza
Central Islip, New York 11722

                  Re:        Menaker v. Kaplan, 2:17-cv-05840 (DRH-AYS)

Dear Judge Shields:

               We represent the plaintiff in the above-captioned case and submit this letter
pursuant to Your Honor’s Individual Rule III to respectfully request an adjournment of the
discovery dispute conference currently scheduled for August 27, 2019. As indicated in the joint
letter of August 7, 2019, plaintiff’s counsel will be out of the country on vacation that day and
unable to attend.

               There has been no prior request for an adjournment of the conference. Plaintiff
has conferred with counsel for David Schwartz, who has no objection. Plaintiff has endeavored
to confer with defendant but was unable to reach defendant’s counsel.

              Plaintiff suggest that the Court move the conference to August 30, 2019,
September 4, 2019 or September 5, 2019.

                                                      Respectfully yours,


                                                      Theodor D. E. Bruening

Cc:      Parisis Filippatos, Esq. (by ECF)
         Erica Sanders, Esq. (by ECF)
         Steven Warshawsky, Esq. (by ECF)


4813-2429-6084, v. 1
